Citation Nr: 1230670	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for bilateral hearing loss.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the disorder at issue.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Discussion

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He attributes his hearing disorder to acoustic trauma sustained in service.  Specifically, he claims that he was an infantry soldier during his tour of duty in Vietnam and was exposed to combat noise from numerous mortar explosions and artillery firings, and aircraft noise.  He contends that he experienced trouble hearing while he was on active duty, which continued to the present time.

Historically, the Veteran served on active duty in the Army from June 1969 to April 1971.  His service personnel records reflect that his military occupational specialty (MOS) was an Indirect Fire Infantryman and that he served in Vietnam from November 1969 to November 1970.  He was awarded a Combat Infantry Badge.

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnoses of hearing loss.  His service entrance examination, performed in June 1969, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
/
20
LEFT
-5
-5
-5
/
-5

The Veteran's March 1971 separation examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
/
10
LEFT
5
10
10
/
15

After separation from service, in a December 2007 private treatment report, the Veteran denied difficulty with his hearing.

A May 2008 private audiology report reflects that the Veteran was seen with complaint of a constant tinnitus and gradual loss of hearing.  He reported that he worked in an office environment where a lot of conference calls were utilized and he had difficulty understanding the calls and felt like he was missing a lot of the phone conversations.  The diagnosis was bilateral high-frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
/
50
LEFT
10
10
60
/
50

The Veteran was afforded a VA audiology examination in August 2008.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that bilateral hearing loss began during military service and had gradually gotten worse over time.  The Veteran complained that his hearing loss interfered with conference calls at work and general conversation as he had difficulty understanding speech.  He stated that he served in the Army for two years and reported exposure to noise from mortar, while not wearing hearing protection.  As a civilian, he had some exposure to lawnmowers while not wearing hearing protection.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
40
60
50
LEFT
5
5
60
45
45

Using the Maryland CNC word list, speech recognition was 94 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral high frequency sensorineural hearing loss.  The examiner opined that the Veteran's current hearing loss was not caused or a result of acoustic trauma during military service.  In support of this opinion, the examiner noted that on his separation examination, the audiometric results showed hearing within normal limits, bilaterally, and that the Veteran checked "no" for ear trouble and hearing loss.  The examiner further noted that the first documentation of hearing loss was the May 2008 private audiology evaluation in which a bilateral high frequency sensorineural hearing loss was revealed.  

In an October 2011 private audiology report, S.I., Au.D., CCC-A stated that the Veteran's current hearing evaluation showed a significant moderate high frequency sensorineural hearing loss.  Dr. I. noted that the audiometric configuration was typical for noise-induced hearing loss.  Dr. I. stated 

It is argued and research suggests that the effects of cochlear damage due to noise do not appear to show until later in life.  It is reasonable, in a fair and impartial mind to believe that some portion of [the Veteran's] current hearing loss is related to his exposure to acoustical trauma from mortar artillery explosions in combat in Vietnam.

On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
45
55
55
LEFT
10
5
55
45
45

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran currently has bilateral hearing loss which was incurred during his active military service.  As for his reported exposure to combat noise from mortar explosions and artillery firings, the Veteran's service personnel records show that he served as an infantry soldier in Vietnam.  This is consistent with the Veteran's contentions that he was exposed to significant acoustic trauma in service.  As such, the Board finds the Veteran's contentions regarding his military noise exposure credible.

In this case, a VA examiner and a private physician have offered contrasting opinions regarding the etiology of the Veteran's current hearing loss.  As noted, the private physician, Dr. I., has linked the Veteran's current hearing loss to his military service.  While Dr. G. relied upon the Veteran's reported history, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as an in-service exposure to noise or a gradual decrease in hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is further noted that while the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Moreover, Dr. I.'s opinion was well reasoned and supported by a rationale that was consistent with the other evidence of record.

The August 2008 VA examiner, following a review of the claims file, provided a contrasting opinion.  While the opinion was supported by a rationale consistent with other evidence of record, in formulating an opinion the examiner relied upon the fact that the Veteran's service treatment records were negative for hearing loss.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that although hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service).  In this regard, the August 2008 VA examiner also failed to address the upward threshold shifts at discharge compared to the Veteran's entrance examination.  The Board therefore finds that this opinion stands in contrast with the Court's holdings in Hensley that in certain circumstances service connection for hearing loss may be granted even when a hearing loss "disability" as defined under 38 C.F.R. § 3.385 is not demonstrated upon discharge from service.  Further, in this case, the lack of notion in the official record contemporaneous with the alleged trauma is not fatal to the Veteran's claim, as the Veteran served in combat, and, as noted above, such an incident is consistent with the Veteran's military service.  38 U.S.C.A. § 1154(b) (West 2002).  Concerning this, the Veteran reported that he was subjected to combat assaults over 50 times in Vietnam, which is corroborated by his MOS and receipt of a Combat Infantry Badge.

Accordingly, the Board finds that the medical opinions of record, at the least, in relative equipoise.  Both opinions were consistent with other evidence of record.  While the Board's review of the Veteran's service treatment records fails to show in-service diagnosis or treatment for hearing loss, the Veteran is competent to report symptoms, as well as events to which he had first-hand knowledge.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


